DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on January 12, 2022. Claims 55-69 are pending and address below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 55-60 and 62-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 55-56, 58-60, 62-69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burca et al., US 2018/0266186 (hereinafter Burca).
Claim 55: Burca discloses a drilling system (collapsible drill bit 100), comprising: 
a driver (female connection 114) for connection to a drilling rod configured to impart drilling action to the driver (female connection 114 for connecting to a drill string located at the rear end 110, par [0069]); 
a guide device (main body 102); 
at least one wing (retractable blades 106) mounted to the guide device (102), the at least one wing (106) capable to acquire an extended position (see Fig 1-2) to configure the drilling system to drill 109) and a retracted position (see Fig 3-4) to configure the drilling system to drill a reduced diameter bore (first diameter 107) (Fig 1-4, par [0071]- [0075]); 
the driver (configured to engage the guide device (102) in a selected one of plurality of engagement positions (mechanical contour rotation system, par [0083]), including a first engagement position in which the at least one wing is in the extended position  (normal drilling direction, clockwise, is shown at 208 and applies drilling force 212 to expanded retractable blades 206, par [0085]) and a second engagement position in which the at least one wing is in the retracted position (reverse rotation is applied to drill bit 200 by applying a retracting force 214 against retractable blades 206 done by counter rotation retraction direction 210, see Fig 5, par [0086]); 
in either one of the first and second engagement positions (Fig 1-4) the driver (114 connected to drill string) configured to communicate the drilling action imparted by the drilling rod to the guide device to drill a bore of a selected one of the extended (second diameter 109) or retracted diameter (first diameter) (drill bit includes first and second cutting diameters, abstract, par [0008], collapsible drill bit can be used to drill in both expanded and retracted positions, par [0077]); 
and wherein the driver (114) is configured to cause displacement of the at least one wing (206) from the extended position to the retracted position when the driver pulls-out of the first engagement position and acquires the second engagement position (reverse rotation is applied to drill bit 200 by applying a retracting force 214 against retractable blades 206 done by counter rotation retraction direction 210, see Fig 5, par [0086], over-pressuring the system is able to move collapsible drill bit mechanism 500 from the expanded position 516 into the retracted position 518 as shown in FIG 12).
Claim 56: Burca discloses the drilling action imparted by the drilling rod includes a rotational drilling motion (drill string imparts rotational force to the body 102 of the bit 100, par [0013]).
Claim 58: Burca discloses the drilling system has a rotational axis (longitudinal axis), the driver (female connection 114 for connecting to a drill string located at the rear end 110, par [0069])  moving along the rotational axis (longitudinal axis) with relation to the guide device (body 102) to pull out from the first engagement position and acquire the second engagement position (retractable portion is configured such that when the body is rotated in one direction, the rotational force will keep the retractable portion in Fig 5-6, par [0013], [0083]-[0085]).
Claim 59: Burca discloses the drilling system has a rotational axis (longitudinal axis), the driver (female connection 114 for connecting to a drill string located at the rear end 110, par [0069])  configured for moving about the rotational axis with relation to the guide device to selectively engage or pull-out of one of the engagement positions (in a normal drilling direction (clockwise) is shown as 208 drilling force 212 is applied to retractable blades 206, par [0085], in order to retract retractable blades 206 one reverses the rotation (counter clockwise) of collapsible drill bit 200 by applying a retracting force 214 against the retractable blades 206 which is done by counter rotation retraction direction 210, par [0086]).
Claim 60: Burca discloses the driver (144) and the guide device (102) are configured in the first and in the second engagement positions (clockwise rotation and counter clockwise rotation) to lock the at least one wing (106) in the extended position and the retracted position, respectively (clockwise rotation applies drilling force 212 to blades 206, par [0085], counter clockwise rotation applies retracting force 214 to retractable blades 206 done by counter rotation retraction direction 210, par [0086]).
Claim 62: Burca discloses the drilling system comprises a plurality of wings (plurality of retractable blades 106) (see Fig 1-4).
Claim 63: Burca discloses the wings (blades 106) are equispaced about a periphery of the guide device (body 102) (blades 106 are equally spaced, see Figs 1-4).
Claim 64: Burca discloses the at least one wing (blades 106) includes a drilling face (cutting face 111), in the first engagement position (expanded position, Fig 1-2)  the drilling face being extended outwardly from a periphery of the guide device (102) to achieve the extended diameter bore (see Fig 1-2, par [0071]), in the second engagement position (retracted position, Fig 3-4) the drilling face (111) being retracted relative to the position it acquires in the first engagement position to achieve the reduced diameter bore (see Fig 3-4, par [0072]-[0073]).
Claim 65: Burca discloses the at least one wing (blades 106) moves pivotally between the extended position (Fig 1-2) and the retracted position (blades 106 have pivoted inwardly, see Fig 3-4).
Claim 66: Burca discloses the driver (female connection 114 for connecting to a drill string located at the rear end 110, Fig 1 and shown in Fig 5) is configured to engage the at least one wing (via Fig 2) to lock the at least one wing (blade 106) in a selected one of the extended position and retracted position (in normal drilling direction, clockwise 208, drilling force 212 is applied to retractable blades 206, Fig 1-2, par [0085], in reverse rotation, counter clockwise 210, retracting force 214 against the retractable blades 206, Fig 3-4, par [0086]).
Claim 67: Burca discloses a wing (blades 106) configured for use with the drilling system as defined in claim 55 (see Fig 1-4).
Claim 68: Burca discloses a guide device (body 102) configured for use with the drilling system as defined in claim 55 (see Fig 1-4).
Claim 69: Burca discloses driver configured for use with the drilling system as defined in claim 55 (female connection 114 for connecting to a drill string located at the rear end 110, Fig 1 and shown in Fig 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burca in view of Conn, US 2011/0180330 (hereinafter Conn).
Claim 57: Burca is silent as to the drilling action includes a hammering action.
Conn discloses a drive device coupler which serves as an adaptor for a down hole hammer, drill rod for hydraulic hammer, or any other means to impart rotational torque, impact energy, vibration, or linear feed force may be used to move, for instance rotate or advance, center shaft 30 (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the drilling action of Burca to include a hammering action as disclosed by Conn, as hammering action is a well-known manner in which advance or rotate a drill string downhole (Conn, par [0045]). One of ordinary skill in the art would be capable of choosing the appropriate drilling action to be used while drilling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Denoix, US 7,410,015 (hereinafter Denoix), Stout et al., US 7,370,712 (hereinafter Stout), and Pia, US 7,143,847 (hereinafter Pia) are relevant to the claims but were not relied upon in the current rejection. 
Claims 55-60 and 62-69 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676